IN THE SUPREME COURT OF THE STATE OF DELAWARE

    GABRIEL V. FRITZ,1                         §
                                               § No. 125, 2017
          Defendant Below,                     §
          Appellant,                           § Court Below—Superior Court
                                               § of the State of Delaware
          v.                                   §
                                               § Cr. ID No. 1502012186 (K)
    STATE OF DELAWARE,                         §
                                               §
          Plaintiff Below,                     §
          Appellee.                            §

                               Submitted: July 3, 2017
                               Decided:   July 13, 2017

                                            ORDER

         This 13th day of July 2017, it appears to the Court that, on June 7, 2017, the

Chief Deputy Clerk issued a notice directing the appellant to show cause why this

appeal should not be dismissed for his failure to file an opening brief and appendix

in this matter by May 22, 2017 and his failure to file a completed motion to proceed

in forma pauperis or to pay the filing fee. The appellant failed to claim the notice to

show cause sent by certified mail. The appellant also failed to respond to the notice

to show cause sent by first class mail. The appellant has not responded to the notice

to show cause within the required ten-day period and therefore dismissal of this

appeal is deemed to be unopposed.



1   The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    Collins J. Seitz, Jr.
                                          Justice




                                       2